Exhibit 10.7

 

On July 18, 2017, JBG SMITH Properties and JBG SMITH Properties LP entered into
unit issuance agreements with each of the executive officers of JBG SMITH
Properties listed below. The only material difference between the agreements was
the number of common limited partnership units of JBG SMITH Properties LP
subject to the agreement and listed in Section 1 of the agreement. A schedule of
the executive officers that entered into unit issuance agreements and the number
of units subject to each one’s agreement is listed below.

 

Executive Officer

 

Units

 

Brian P. Coulter

 

807,384

 

James Iker

 

886,130

 

W. Matthew Kelly

 

1,022,324

 

David Paul

 

454,198

 

Kevin P. Reynolds

 

341,903

 

Robert A. Stewart

 

807,384

 

 

--------------------------------------------------------------------------------


 

 

FORM OF JBG SMITH PROPERTIES

UNIT ISSUANCE AGREEMENT

 

UNIT ISSUANCE AGREEMENT (the “Agreement” or “Unit Issuance Agreement”) made as
of July 18, 2017 between JBG SMITH Properties, a Maryland real estate investment
trust (the “Company”), its subsidiary JBG SMITH Properties LP, a Delaware
limited partnership (the “Partnership”), and · (the “Unit Holder”).

 

RECITALS

 

A.                                    Vornado Realty Trust, a Maryland real
estate investment trust and Vornado Realty L.P., a Delaware limited partnership
(the “Vornado Parties”), and JBG Properties Inc. (“JBG Properties”), a Maryland
corporation and JBG/Operating Partners, L.P. (“JBG LP”), a Delaware limited
partnership, together with certain affiliated entities (the “JBG Parties”), and
the Company and the Partnership, have entered into that certain Master
Transaction Agreement (the “Transaction Agreement”), pursuant to which the
Vornado Parties and the JBG Parties will effectuate a series of transactions
resulting in the acquisition, transfer and contribution of certain assets and
interests to the Company and the Partnership.

 

B.                                    In furtherance of the foregoing and
pursuant to the limited partnership agreement of the Partnership, as it will be
amended as of the “Closing Date” (as defined in the Transaction Agreement)
pursuant to the “Partnership Agreement Amendment and Restatement” (as defined in
the Transaction Agreement) and as it may be further amended from time to time
(the “Partnership Agreement”), the parties hereto desire to enter into this
Agreement in order to effect the [issuance of “Common Partnership Units” of the
Partnership (as defined in the Partnership Agreement), having the rights, voting
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption and conversion set forth herein and in the
Partnership Agreement, to the Unit Holder in connection with the merger of JBG
LP with and into a wholly owned limited liability subsidiary of the Partnership
(the “Partnership Merger”) pursuant to the “JBG Partnership Merger Agreement”
(as defined in the Transaction Agreement)] [contribution (the “JBG Properties
Contribution”) by JBG Properties to the Partnership, pursuant to the “JBG
Properties Contribution Agreement” (as defined in the Transaction Agreement) of
all of its assets and the subsequent receipt of “Common Partnership Units” of
the Partnership (as defined in the Partnership Agreement) having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the
Partnership Agreement, by the Unit Holder](1)

 

--------------------------------------------------------------------------------

(1)  Note: Language varies based on the transactions in which the Unit Holder is
receiving OP Units.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, the Company, the Partnership
and the Unit Holder hereby agree as follows:

 

AGREEMENT

 

1.                                      Issuance and Vesting of Common
Partnership Units. In connection with (and conditioned on the occurrence of)
[(i) the Partnership Merger pursuant to the Partnership Merger Agreement,]
[(ii) the JBG Properties Contribution pursuant to the JBG Properties
Contribution Agreement,] and (iii) the execution and delivery to the Partnership
by the Unit Holder of a counterpart to the Partnership Agreement, and on the
terms and conditions set forth herein, the Partnership hereby agrees to issue to
the Unit Holder · Common Partnership Units as of the date hereof (the “Issuance
Date”), 50% of which shall be fully vested and non-forfeitable upon issuance and
50% of which shall be unvested, forfeitable pursuant to Section 2, and will vest
in a number equal to 1/30 of the total unvested Common Partnership Units issued
starting on the first day of the 31st month following the Issuance Date and on
the first day of each subsequent month until the first day of the 60th month
following the Issuance Date, at which time such Common Partnership Units shall
be fully vested and non-forfeitable. Vested Common Partnership Units (whether
vested at or subsequent to issuance) will be subject to the restrictions on
transfer and redemption as set forth in Section 3. Except as permitted under
Section 12 and subject to the terms of the Partnership Agreement, unvested
Common Partnership Units may not be sold, assigned, transferred, pledged or
otherwise disposed of or encumbered (whether voluntary or involuntary or by
judgment, levy, attachment, garnishment or other legal or equitable proceeding).

 

The Unit Holder shall have the right to vote both vested and unvested Common
Partnership Units if and when voting is allowed under the Partnership Agreement.

 

2.                                      Forfeiture of Unvested Common
Partnership Units. If the employment of the Unit Holder by the Company or an
affiliate terminates for any reason other than as described in the succeeding
sentence, any unvested Common Partnership Units as of the date of such
termination shall be forfeited and returned to the Company for delivery to the
Partnership and cancellation. Upon termination of employment of the Unit Holder
with the Company or its affiliates (a) upon the Unit Holder’s death or
Disability, (b) by the Company (or its successor) without Cause, or (c) by the
Unit Holder for Good Reason, or upon the occurrence of a Change in Control or on
employment termination upon non-renewal of the Unit Holder’s employment
agreement (if any) by the Company, then any unvested Common Partnership Units
shall become immediately fully vested and non-forfeitable. Each of the terms in
the preceding sentence shall be as defined in the Unit Holder’s employment
agreement with the Company, or if there is no employment agreement, as defined
below:

 

“Cause” means the Unit Holder’s: (a) conviction of, or plea of guilty or nolo
contendere to, a felony, (b) willful and continued failure to use reasonable
efforts to perform in all material respects his employment duties (other than
such failure resulting from the Unit Holder’s incapacity due to physical or
mental illness) that the Unit Holder fails to remedy within 30 days after
written notice is delivered by the Company to the Unit

 

2

--------------------------------------------------------------------------------


 

Holder that specifically identifies in reasonable detail the manner in which the
Company believes the Unit Holder has not used reasonable efforts to perform in
all material respects his duties hereunder, or (c) willful misconduct
(including, but not limited to, a willful breach of the provisions of Section 4)
that is materially economically injurious to the Company.  For purposes of this
paragraph, no act, or failure to act, by the Unit Holder will be considered
“willful” unless committed in bad faith and without a reasonable belief that the
act or omission was in the best interests of the Company.

 

A “Change in Control” of the Company means the occurrence of one of the
following events:

 

(i)                                     Any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (1) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 2(i), the following
acquisitions shall not constitute a Change of Control:  (a) any acquisition
directly from the Company, (b) any acquisition by the Company, (c) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates or (d) any acquisition by any
corporation pursuant to a transaction that complies with Sections 2(iii)(1),
2(iii)(2) and 2(iii)(3);

 

(ii)                                  Any time at which individuals who, as of
the date hereof, constitute the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company (the “Board”); provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar transaction involving the
Company or any of its subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any of its subsidiaries (each, a
“Business Combination”), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation or other entity resulting from
such Business Combination (including, without limitation, a corporation or other
entity that, as a result of such transaction, owns the Company or all or
substantially all of

 

3

--------------------------------------------------------------------------------


 

the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
corporation or other entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation or
other entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then-outstanding
shares of common stock of the corporation or other entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation or other entity, except to the extent that such
ownership existed prior to the Business Combination, and (3) at least a majority
of the members of the board of directors or similar governing body of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 

(iv)                              Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company.

 

“Disability” means a termination of employment by the Company or an affiliate as
a result of the Unit Holder having been substantially unable to perform his
duties for a continuous period of 180 days due to incapacity caused by physical
or mental illness and within 30 days after receiving written Notice of such
termination of employment after such 180-day period, the Unit Holder shall not
have returned to the substantial performance of his duties on a full-time basis.

 

“Good Reason” means (a) a material reduction by the Company in the Unit Holder’s
base salary, (b) a material diminution in the Unit Holder’s position, authority,
duties or responsibilities, (c) a relocation of the Unit Holder’s location of
employment to a location outside of the Washington D.C. metropolitan area, or
(d) a material breach of the Agreement; provided, in each case, that the Unit
Holder terminates employment within 90 days after the Unit Holder has actual
knowledge of the occurrence, without the written consent of the Unit Holder, of
one of the foregoing events that has not been cured within 30 days after written
notice thereof has been given by the Unit Holder to the Company setting forth in
reasonable detail the basis of the event (provided such notice must be given to
the Company within 30 days of the Unit Holder becoming aware of such condition).

 

3.                                      Restrictions on Transfer and Redemption.

 

(i)                                     Notwithstanding any provision of the
Partnership Agreement to the contrary, during the applicable Retention Period
(as defined below) the Unit Holder will not (i) offer, sell, contract to sell,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of any Retained Units (as defined below), or any options or warrants to purchase
any Retained Units, or any securities convertible into, exchangeable for or that
represent the right to receive Retained Units, whether now owned or hereinafter
acquired, owned directly by the Unit Holder (including holding as a custodian)
or with respect to which the Unit Holder has beneficial ownership within the
rules and regulations of the Securities and Exchange Commission, or
(ii) exercise the “Redemption Right” (as defined in, and pursuant to,
Section 8.6 of the Partnership Agreement) with respect to the Retained Units. 
“Initial Retained Units” means 80% of the Common Partnership Units received

 

4

--------------------------------------------------------------------------------


 

pursuant to this Agreement that will be fully vested and non-forfeitable upon
issuance. “Subsequent Retained Units” means 100% of the Common Partnership Units
received pursuant to this Agreement that will be unvested and forfeitable at the
time of issuance (together with the Initial Retained Units, the “Retained
Units”).  “Retention Period” means (i) with respect to the Initial Retained
Units, the period commencing from the Closing and ending on July 17, 2020, and
(ii) with respect to the Subsequent Retained Units, the period commencing from
the Closing and ending on July 17, 2022; provided, however, that the applicable
Retention Period shall terminate immediately upon (i) the termination of
employment of the Unit Holder with the Company or its affiliates (a) by the
Company (or its successor) without Cause, (b) by the Unit Holder for Good Reason
or (c) upon the Unit Holder’s death or Disability, or (ii) the occurrence of a
Change in Control.

 

(ii)                                  The restrictions set forth in this
Section 3 are expressly agreed to preclude the Unit Holder, during the
applicable Retention Period, from engaging in any hedging, swap, or other
arrangement or transaction which is designed to or which reasonably could be
expected to lead to or result in, in whole or in part, a sale or disposition of
the Retained Units (even if such Retained Units would be disposed of by someone
other than the Unit Holder) or in the transfer to another of any of the economic
consequences of ownership of any of the Retained Units, whether such transaction
is to be settled by delivery of the Retained Units, in cash or otherwise.  Such
prohibited hedging or other transactions would include without limitation any
short sale or sale or grant of any right (including without limitation any put
or call option) with respect to any of the Retained Units or with respect to any
security that includes, relates to, or derives any significant part of its value
from such Retained Units.

 

(iii)                               Notwithstanding any provision of the
Partnership Agreement to the contrary, the Unit Holder expressly agrees and
consents to the refusal of the Company and the Partnership (unless they so elect
to the contrary) to redeem any of the Retained Units pursuant to any attempted
exercise by the Unit Holder of the Redemption Right during the applicable
Retention Period.

 

(iv)                              The parties acknowledge and agree that any
restrictions on transfer of the Common Partnership Units are in addition to, and
not in lieu of, the transfer restrictions applicable to Common Partnership Units
set forth in the Partnership Agreement.

 

4.                                      Non-Competition; Non-Solicitation.

 

(i)                                     Protection of Business. Except as set
forth in an employment agreement with the Unit Holder and the Company or its
affiliate, or as provided herein below, until the later of (i) the first day of
the 31st month after the Closing Date and (ii) the first day of the seventh
month after the date of termination of the Unit Holder’s employment with the
Company or an affiliate for any reason the Unit Holder will not (x) engage in
any Competing Business (as defined below) or pursue or attempt to develop any
project known to the Unit Holder and which the Company is pursuing, developing
or attempting to develop as of the date of termination of

 

5

--------------------------------------------------------------------------------


 

employment (a “Project”), directly or indirectly, alone, in association with or
as a shareholder, principal, agent, partner, officer, director, employee or
consultant of any other organization or (y) divert to any entity which is
engaged in any business conducted by the Company any Project, corporate
opportunity or any customer of the Company. Notwithstanding the preceding
sentence, the Unit Holder shall not be prohibited from owning less than 1%
percent of any publicly-traded corporation, whether or not such corporation is
in competition with the Company or from owning any passive investment in a hedge
fund, private equity fund or similar instrument that, at the time of the Unit
Holder’s acquisition, did not to Unit Holder’s knowledge (after reasonable
inquiry) hold any investment in any Competing Business (as defined below);
provided, that, the Unit Holder shall be permitted to invest in mutual funds or
ETFs so long as such funds or ETFs are not invested primarily in real estate
investment trusts. “Competing Business” means any business the primary business
of which is being engaged in by the Company in the Washington, D.C. metropolitan
area as a principal business as of the date of termination of the Unit Holder’s
employment with the Company or an affiliate (including, without limitation, the
development, owning and operating of commercial real estate and the acquisition
and disposition of commercial real estate for the purpose of development, owning
and operating such real estate).

 

(ii)                                  Non-Solicitation. Except as set forth in
an employment agreement with the Unit Holder and the Company or its affiliate,
or as provided herein below, until the later of (i) the first day of the 31st
month after the Closing Date and (ii) the first anniversary of the date of
termination of the Unit Holder’s employment with the Company or an affiliate for
any reason the Unit Holder will not solicit any officer, employee (other than
secretarial staff) or exclusive or primary consultant of the Company to leave
the employ of the Company.

 

(iii)                               Injunctive Relief and Enforcement. In
addition to any other remedy available to the Company under applicable law, in
the event of a breach or threatened breach of this Section 4, the Unit Holder
agrees that the Company shall be entitled to seek injunctive relief in a court
of appropriate jurisdiction to remedy any such breach or threatened breach, the
Unit Holder acknowledging that damages would be inadequate and insufficient. If,
at any time, the provisions of Sections 4(i) or (ii) shall be determined to be
invalid or unenforceable, by reason of being vague or unreasonable as to
duration or scope of activity, Sections 4(i) or (ii), as applicable, shall be
considered divisible and shall become and be immediately amended to only such
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
the Unit Holder agrees that Sections 4(i) and/or (ii) as so amended shall be
valid and binding as though any invalid or unenforceable provision had not been
included herein.

 

(iv)                              Forfeiture of Unvested Common Partnership
Units.  In the event that the Unit Holder breaches Sections 4(i) or (ii), the
Unit Holder will forfeit all unvested Common Partnership Units including his
rights to payment or benefits or under any shares to be issued in respect
thereof.

 

6

--------------------------------------------------------------------------------


 

5.                                      Clawback Policy. If the Company
determines that grounds exist such that the Unit Holder’s employment could be
terminated by the Company pursuant to clauses (a) or (c) of the “Cause”
definition in Section 2 (or the analogous provisions to clauses (a) or (c) of an
applicable employment agreement definition) and the event giving rise to such
determination in either case (i) arises at any time within the three-year period
immediately prior to the termination of the Unit Holder’s employment with the
Company for any reason and (ii) causes material economic harm to the Company,
then any Common Partnership Units that vested after the Issuance Date are
subject to clawback and/or forfeiture as determined by the Company in its sole
discretion (including the repayment to the Company by the Unit Holder of any
realized gain on any disposition of such Common Partnership Units or shares
issued in respect thereof).  The Company shall not take any action to claw back
or forfeit any Common Partnership Units of a Unit Holder for Cause unless the
Company has delivered to the Unit Holder a copy of a resolution duly adopted by
a majority of the members of the Board, the Compensation Committee or Corporate
Governance and Nominating Committee thereof (excluding, if applicable, the Unit
Holder for purposes of determining such majority) at a meeting of the Board or
such committee called and held for such purpose (after reasonable advance notice
to the Unit Holder and an opportunity for the Unit Holder, together with his
counsel, to be heard before the Board or such committee), finding that in the
good faith opinion of the Board (or a committee thereof), the Unit Holder
engaged in the conduct as set forth in the immediately preceding sentence, and
specifying in sufficient detail the events or circumstances alleged to
constitute Cause; provided, that if any such resolution was adopted by a
committee of the Board, the determination of whether “Cause” exists shall be
ratified by the Board.  In the event that the Company adopts a general clawback
policy or has a clawback policy in any other agreement applicable to the Unit
Holder, it shall be superseded by the clawback provision contained in this
Section 5 for purposes of applicability to the Common Partnership units provided
hereunder.  For the avoidance of doubt, and notwithstanding any policy of the
Company to the contrary (any such provision to be superseded by this provision
unless otherwise required by applicable law), (a) those Common Partnership Units
which were immediately vested on the Issuance Date are not subject to clawback
under this Section 5 (nor shall any realized gain on any disposition of such
Common Partnership Units or shares issued in respect thereof be subject to
clawback) and (b) no Common Partnership Units shall be subject to clawback
following the eighth anniversary of the Issuance Date.

 

6.                                      Certificates. Each certificate, if any,
issued in respect of the Common Partnership Units issued under this Unit
Issuance Agreement shall be registered in the Unit Holder’s name and with
respect to any unvested Common Partnership Units, held by the Company until such
Common Partnership Units vest. If certificates representing the Common
Partnership Units are issued by the Partnership, on each date that Common
Partnership Units vest, the Company shall deliver to the Unit Holder (or, if
applicable, to the Unit Holder’s legal representatives, beneficiaries or heirs)
certificates representing the number of such Common Partnership Units. The Unit
Holder agrees that any resale of vested Common Partnership Units (or shares
received upon redemption of or in exchange for Common Partnership) shall not
occur during the “blackout periods” forbidding sales of Company securities, as
set forth in the then-applicable Company employee manual or insider trading
policy. In addition, any resale shall be made in compliance with the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), or an applicable exemption therefrom, including, without
limitation, the exemption provided by Rule 144 promulgated thereunder (or any
successor rule).

 

7

--------------------------------------------------------------------------------


 

7.                                      Certain Adjustments. Common Partnership
Units shall be subject to adjustment as provided in the Partnership Agreement.

 

8.                                      No Right to Employment. Nothing herein
contained shall affect the right of the Company or any affiliate to terminate
the Unit Holder’s services, responsibilities and duties at any time for any
reason whatsoever.

 

9.                                      Notice. Any notice to be given to the
Company shall be addressed to the General Counsel, JBG SMITH Properties, 4445
Willard Avenue, Suite 400, Chevy Chase, Maryland 20815, and any notice to be
given the Unit Holder shall be addressed to the Unit Holder at the Unit Holder’s
address as it appears on the records of the Partnership, or at such other
address as the Company or the Unit Holder may hereafter designate in writing to
the other.

 

10.                               Governing Law. This Unit Issuance Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware, without references to principles of conflict of laws.

 

11.                               Successors and Assigns. This Unit Issuance
Agreement shall be binding upon and inure to the benefit of the parties hereto
and any successors to the Company and any successors to the Unit Holder by will
or the laws of descent and distribution, but this Unit Issuance Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the Unit
Holder.

 

12.                               Transfer; Redemption. None of the Common
Partnership Units shall be sold, assigned, transferred, pledged or otherwise
disposed of or encumbered (whether voluntarily or involuntarily or by judgment,
levy, attachment, garnishment or other legal or equitable proceeding) (each such
action, a “Transfer”), or redeemed in accordance with the Partnership Agreement
(a) prior to vesting and (b) unless such Transfer is in compliance with all
applicable securities laws (including, without limitation, the Securities Act),
and such Transfer is in accordance with the applicable terms and conditions of
the Partnership Agreement. Any attempted Transfer of Common Partnership Units
not in accordance with the terms and conditions of this Section 12 shall be null
and void, and the Partnership shall not reflect on its records any change in
record ownership of any Common Partnership Units as a result of any such
Transfer, and shall otherwise refuse to recognize any such Transfer.

 

13.                               Severability. If, for any reason, any
provision of this Unit Issuance Agreement is held invalid, such invalidity shall
not affect any other provision of this Unit Issuance Agreement not so held
invalid, and each such other provision shall to the full extent consistent with
law continue in full force and effect. If any provision of this Unit Issuance
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Unit Issuance Agreement, shall to the
full extent consistent with law continue in full force and effect.

 

14.                               Headings. The headings of paragraphs hereof
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Unit Issuance
Agreement.

 

15.                               Counterparts. This Unit Issuance Agreement may
be executed in multiple counterparts with the same effect as if each of the
signing parties had signed the

 

8

--------------------------------------------------------------------------------


 

same document. All counterparts shall be construed together and constitute the
same instrument.

 

16.                               Miscellaneous. This Unit Issuance Agreement
may not be amended except in writing signed by the Company and the Unit Holder.
Notwithstanding the foregoing, this Unit Issuance Agreement may be amended in
writing signed only by the Company to: (a) correct any errors or ambiguities in
this Unit Issuance Agreement; and/or (b) to make such changes that do not
materially adversely affect the Unit Holder’s rights hereunder. In the event of
a conflict between this Unit Issuance Agreement and the Partnership Agreement,
the Partnership Agreement shall govern; provided that, in the event that the
Partnership Agreement is amended following the date hereof in a manner that
disproportionately and adversely affects the Unit Holder’s rights as a holder of
Common Partnership Units, then, solely with respect to such affected rights, the
terms of this Agreement shall control.

 

17.                               Status as a Partner. As of the Issuance Date,
the Unit Holder shall be admitted as a partner of the Partnership with
beneficial ownership of the number of Common Partnership Units issued to the
Unit Holder as of such date pursuant to this Unit Issuance Agreement by:
(A) signing and delivering to the Partnership a copy of this Agreement; and
(B) signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit A).

 

18.                               Status of Common Partnership Units. The Common
Partnership Units are issued as equity securities of the Partnership. The
Company will have the right at its option, as set forth in the Partnership
Agreement, to issue shares of Company common stock in exchange for Common
Partnership Units with respect to which the Unit Holder has exercised its
Redemption Right pursuant to Section 8.6 of the Partnership Agreement, subject
to certain limitations set forth in the Partnership Agreement. The Unit Holder
must be eligible to receive the Common Partnership Units in compliance with
applicable federal and state securities laws and to that effect is required to
complete, execute and deliver certain covenants, representations and warranties
(attached as Exhibit B). The Unit Holder acknowledges that the Unit Holder will
have no right to approve or disapprove such determination by the Company.

 

19.                               Investment Representations; Registration. The
Unit Holder hereby makes the covenants, representations and warranties as set
forth on Exhibit B attached hereto. All of such covenants, warranties and
representations shall survive the execution and delivery of this Unit Issuance
Agreement by the Unit Holder. The Partnership will have no obligation to
register under the Securities Act any Common Partnership Units or any other
securities issued pursuant to this Unit Issuance Agreement or upon conversion or
exchange of Common Partnership Units.

 

20.                               Section 83(b) Election. In connection with
this Unit Issuance Agreement, the Unit Holder hereby agrees to make an election
to include in gross income in the year of transfer the fair market value of the
applicable Common Partnership Units over the amount paid for them pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, substantially in
the form attached hereto as Exhibit C and to supply the necessary information in
accordance with the regulations promulgated thereunder.

 

21.                               Acknowledgement.  The Unit Holder hereby
acknowledges and agrees that this Unit Issuance Agreement and the Common
Partnership Units issued hereunder shall constitute satisfaction in full of all
obligations of the Company and the Partnership, if any, to issue to the Unit
Holder Common Partnership Units pursuant to

 

9

--------------------------------------------------------------------------------


 

the terms of any written agreement or letter or written offer with the Company
and/or the Partnership executed prior to or coincident with the date hereof,
including without limitation the Transaction Agreement, the JBG Managing Member
Contribution Agreements, the JBG Properties Contribution Agreement and the
Partnership Merger Agreement.

 

[signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Unit Issuance Agreement has been executed by the
parties hereto as of the date and year first above written.

 

 

JBG SMITH PROPERTIES, a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JBG SMITH PROPERTIES LP, a Delaware limited partnership

 

By:     JBG SMITH Properties, a Maryland real estate investment trust, its
general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

UNIT HOLDER

 

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Unit Holder, desiring to become one of the within named Limited Partners of
JBG SMITH Properties LP (the “Partnership”), hereby accepts all of the terms and
conditions of (including, without limitation, the provisions related to powers
of attorney), and becomes a party to, the Limited Partnership Agreement, dated
as of July 17, 2017, of JBG SMITH Properties LP, as it may be amended from time
to time (the “Partnership Agreement”). The Unit Holder agrees that this
signature page may be attached to any counterpart of the Partnership Agreement
and further agrees as follows (where the term “Limited Partner” refers to the
Unit Holder): Capitalized terms used but not defined herein have the meaning
ascribed thereto in the Partnership Agreement.

 

1.                                      The Limited Partner hereby confirms that
it has reviewed the terms of the Partnership Agreement and affirms and agrees
that it is bound by each of the terms and conditions of the Partnership
Agreement, including, without limitation, the provisions thereof relating to
limitations and restrictions on the transfer of Partnership Units.

 

2.                                      The Limited Partner hereby confirms that
it is acquiring the Partnership Units for its own account as principal, for
investment and not with a view to resale or distribution, and that the
Partnership Units may not be transferred or otherwise disposed of by the Limited
Partner otherwise than in a transaction pursuant to a registration statement
filed by the Partnership (which it has no obligation to file) or that is exempt
from the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”), and all applicable state and foreign securities laws,
and the General Partner may refuse to transfer any Partnership Units as to which
evidence of such registration or exemption from registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration.
If the General Partner delivers to the Limited Partner common Shares of
beneficial interest of the General Partner (“Common Shares”) upon redemption of
any Partnership Units, the Common Shares will be acquired for the Limited
Partner’s own account as principal, for investment and not with a view to resale
or distribution, and the Common Shares may not be transferred or otherwise
disposed of by the Limited Partner otherwise than in a transaction pursuant to a
registration statement filed by the General Partner with respect to such Common
Shares (which it has no obligation under the Partnership Agreement to file) or
that is exempt from the registration requirements of the Securities Act and all
applicable state and foreign securities laws, and the General Partner may refuse
to transfer any Common Shares as to which evidence of such registration or
exemption from such registration satisfactory to the General Partner is not
provided to it, which evidence may include the requirement of a legal opinion
regarding the exemption from such registration.

 

3.                                      The Limited Partner hereby affirms that
it has appointed the General Partner, any Liquidator and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead, in accordance with
Section 2.4 of the Partnership Agreement, which section is hereby incorporated
by reference. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, and it shall survive and not
be affected by the death, incompetency, dissolution, disability, incapacity,
bankruptcy or termination

 

Exhibit A-1

--------------------------------------------------------------------------------


 

of the Limited Partner and shall extend to the Limited Partner’s heirs,
executors, administrators, legal representatives, successors and assigns.

 

4.                                      The Limited Partner hereby confirms
that, notwithstanding any provisions of the Partnership Agreement to the
contrary, the Common Partnership Units shall not be redeemable by the Limited
Partner pursuant to Section 8.6 of the Partnership Agreement if the exercise of
the Limited Partner’s redemption right pursuant to Section 8.6 of the
Partnership Agreement is prohibited by the terms of the Unit Issuance Agreement,
dated as July 18, 2017, between JBG SMITH Properties, the Partnership and the
Limited Partner.

 

5.                                      (a)                                 The
Limited Partner hereby irrevocably consents in advance to any amendment to the
Partnership Agreement, as may be recommended by the General Partner, intended to
avoid the Partnership being treated as a publicly-traded partnership within the
meaning of Section 7704 of the Internal Revenue Code, including, without
limitation, (x) any amendment to the provisions of Section 8.6 of the
Partnership Agreement intended to increase the waiting period between the
delivery of a Notice of Redemption and the Specified Redemption Date and/or the
Valuation Date to up to sixty (60) days or (y) any other amendment to the
Partnership Agreement intended to make the redemption and transfer provisions,
with respect to certain redemptions and transfers, more similar to the
provisions described in Treasury Regulations Section 1.7704-1(f).

 

(b)                                 The Limited Partner hereby appoints the
General Partner, any Liquidator and authorized officers and attorneys-in-fact of
each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead, to execute and deliver any amendment
referred to in the foregoing paragraph 5(a) on the Limited Partner’s behalf. The
foregoing power of attorney is hereby declared to be irrevocable and a power
coupled with an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.

 

6.                                      The Limited Partner agrees that it will
not transfer any interest in the Partnership Units (x) through (i) a national,
non-U.S., regional, local or other securities exchange, (ii) PORTAL or (iii) an
over-the-counter market (including an interdealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers by electronic means or otherwise) or (y) to or through (a) a person,
such as a broker or dealer, that makes a market in, or regularly quotes prices
for, interests in the Partnership, (b) a person that regularly makes available
to the public (including customers or subscribers) bid or offer quotes with
respect to any interests in the Partnership and stands ready to effect
transactions at the quoted prices for itself or on behalf of others, or
(c) another readily available, regular, and ongoing opportunity to sell or
exchange the interest through a public means of obtaining or providing
information of offers to buy, sell or exchange the interest.

 

7.                                      The Limited Partner acknowledges that
the General Partner shall be a third-party beneficiary of the representations,
covenants and agreements set forth in Sections 4 and 6 hereof. The Limited
Partner agrees that it will transfer, whether by assignment or otherwise,
Partnership Units only to the General Partner or to transferees that provide the
Partnership and the General Partner with the representations and covenants set
forth in Sections 4 and 6 hereof.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

8.                                      This acceptance shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to the principles of conflicts of law.

 

 

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

Name:

 

 

Date:

July 18, 2017

 

 

 

 

 

Address of Limited Partner:

 

Exhibit A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THE UNIT HOLDER’S COVENANTS, REPRESENTATIONS AND WARRANTIES

 

The Unit Holder hereby represents, warrants and covenants as follows:

 

(a)                                 The Unit Holder has received and had an
opportunity to review the following documents (the “Background Documents”):

 

(i)                                     The Company’s latest information
statement filed with the Securities and Exchange Commission relating to the
transactions contemplated by the Transaction Agreement;

 

(ii)                                  The latest confidential information
statement provided by JBG Properties Inc. and/or its affiliates relating to the
transactions contemplated by the Transaction Agreement; and

 

(iii)                               The Partnership Agreement.

 

The Unit Holder also acknowledges that any delivery of the Background Documents
and other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Unit Holder as a
holder of Common Partnership Units shall not constitute an offer of Common
Partnership Units until such determination of suitability shall be made.

 

(b)                                 The Unit Holder hereby represents and
warrants that:

 

(i)                                     The Unit Holder either (A) is an
“accredited investor” as defined in Rule 501(a) under the Securities Act of
1933, as amended (the “Securities Act”), or (B) by reason of the business and
financial experience of the Unit Holder, together with the business and
financial experience of those persons, if any, retained by the Unit Holder to
represent or advise him with respect to the issuance of Common Partnership Units
and the potential redemption of such Common Partnership Units for the Company’s
Common Shares (“REIT Shares”), has such knowledge, sophistication and experience
in financial and business matters and in making investment decisions of this
type that the Unit Holder (I) is capable of evaluating the merits and risks of
an investment in the Partnership and potential investment in the Company and of
making an informed investment decision, (II) is capable of protecting his own
interest or has engaged representatives or advisors to assist him in protecting
his interests, and (III) is capable of bearing the economic risk of such
investment.

 

(ii)                                  The Unit Holder understands that (A) the
Unit Holder is responsible for consulting his own tax advisors with respect to
the application of the U.S. federal income tax laws, and the tax laws of any
state, local or other taxing jurisdiction to which the Unit Holder is or by
reason of the issuance of Common Partnership Units may become subject, to his
particular situation; (B) the Unit Holder has not received or relied upon
business or tax advice from the Company, the Partnership or any of their
respective employees, agents, consultants or advisors, in their capacity as
such; and (C) an investment in the Partnership and/or the Company involves
substantial risks. The Unit Holder has been given the opportunity to make a
thorough investigation of matters relevant to the Common

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Partnership Units and has been furnished with, and has reviewed and understands,
materials relating to the Partnership and the Company and their respective
activities (including, but not limited to, the Background Documents). The Unit
Holder has been afforded the opportunity to obtain any additional information
(including any exhibits to the Background Documents) deemed necessary by the
Unit Holder to verify the accuracy of information conveyed to the Unit Holder.
The Unit Holder confirms that all documents, records, and books pertaining to
his receipt of Common Partnership Units which were requested by the Unit Holder
have been made available or delivered to the Unit Holder. The Unit Holder has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the Common Partnership Units. The Unit Holder has
relied upon, and is making its decision solely upon, the Background Documents
and other written information provided to the Unit Holder by the Partnership or
the Company.

 

(iii)                               The Common Partnership Units to be issued
and any REIT Shares issued in connection with the redemption of any such Common
Partnership Units will be acquired for the account of the Unit Holder for
investment only and not with a current view to, or with any intention of, a
distribution or resale thereof, in whole or in part, or the grant of any
participation therein, without prejudice, however, to the Unit Holder’s right
(subject to the terms of the Common Partnership Units and this Agreement) at all
times to sell or otherwise dispose of all or any part of his Common Partnership
Units or REIT Shares in compliance with the Securities Act, and applicable state
securities laws, and subject, nevertheless, to the disposition of his assets
being at all times within his control.

 

(iv)                              The Unit Holder acknowledges that (A) the
Common Partnership Units to be issued have not been registered under the
Securities Act or state securities laws by reason of a specific exemption or
exemptions from registration under the Securities Act and applicable state
securities laws and, if such Common Partnership Units are represented by
certificates, such certificates will bear a legend to such effect, (B) the
reliance by the Partnership and the Company on such exemptions is predicated in
part on the accuracy and completeness of the representations and warranties of
the Unit Holder contained herein, (C) such Common Partnership Units, therefore,
cannot be resold unless registered under the Securities Act and applicable state
securities laws, or unless an exemption from registration is available,
(D) there is no public market for such Common Partnership Units and (E) neither
the Partnership nor the Company has any obligation or intention to register such
Common Partnership Units under the Securities Act or any state securities laws
or to take any action that would make available any exemption from the
registration requirements of such laws, except that, upon the redemption of the
Common Partnership Units for REIT Shares, the Company may issue such REIT Shares
and pursuant to a Registration Statement on Form S-8 under the Securities Act,
to the extent that (I) the Unit Holder is eligible to receive such REIT Shares
under the Partnership Agreement at the time of such issuance, (II) the Company
has filed a Form S-8 Registration Statement with the Securities and Exchange
Commission registering the issuance of such REIT Shares and (III) such Form S-8
is effective at the time of the issuance of such REIT Shares. The Unit Holder
hereby acknowledges that because of the restrictions on transfer or assignment
of such Common Partnership Units acquired hereby which are set forth in the
Partnership Agreement or this Agreement, the Unit Holder may

 

Exhibit B-2

--------------------------------------------------------------------------------


 

have to bear the economic risk of his ownership of the Common Partnership Units
acquired hereby for an indefinite period of time.

 

(v)                                 The Unit Holder has determined that the
Common Partnership Units are a suitable investment for the Unit Holder.

 

(vi)                              No representations or warranties have been
made to the Unit Holder by the Partnership or the Company, or any officer,
director, shareholder, agent or affiliate of any of them, and the Unit Holder
has received no information relating to an investment in the Partnership or the
Common Partnership Units except the information specified in paragraph
(a) above.

 

(c)                                  So long as the Unit Holder holds any Common
Partnership Units, the Unit Holder shall disclose to the Partnership in writing
such information as may be reasonably requested with respect to ownership of
Common Partnership Units as the Partnership may deem reasonably necessary to
ascertain and to establish compliance with provisions of the Code applicable to
the Partnership or to comply with requirements of any other appropriate taxing
authority.

 

(d)                                 The Unit Holder hereby agrees to make an
election under Section 83(b) of the Code with respect to the Common Partnership
Units awarded hereunder, and has delivered with this Agreement a completed,
executed copy of the election form attached hereto as Exhibit C. The Unit Holder
agrees to file the election (or to permit the Partnership to file such election
on the Unit Holder’s behalf) within thirty (30) days after the award of the
Common Partnership Units hereunder with the IRS Service Center at which such
Unit Holder files his personal income tax returns.

 

(e)                                  The address set forth on the signature
page of this Agreement is the address of the Unit Holder’s principal residence,
and the Unit Holder has no present intention of becoming a resident of any
country, state or jurisdiction other than the country and state in which such
residence is sited.

 

Exhibit B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
SECTION 83(B) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                      The name, address and taxpayer
identification number of the undersigned are:

 

Name: (the “Taxpayer”)

 

Address:

 

Social Security No./Taxpayer Identification No.:

 

2.                                      Description of property with respect to
which the election is being made:

 

The election is being made with respect to Common Partnership Units in JBG SMITH
Properties LP (the “Partnership”).

 

3.                                      The date on which the Common Partnership
Units were issued is         , 20  . The taxable year to which this election
relates is calendar year 20  .

 

4.                                      Nature of restrictions to which the
Common Partnership Units are subject:

 

(a)                                 With limited exceptions, until the Common
Partnership Units vest, the Taxpayer may not transfer in any manner any portion
of the Common Partnership Units without the consent of the Partnership.

 

(b)                                 The Taxpayer’s Common Partnership Units vest
in accordance with the vesting provisions described in the Schedule attached
hereto. Unvested Common Partnership Units are forfeited in accordance with the
vesting provisions described in the Schedule attached hereto.

 

5.                                      The fair market value at time of
transfer (determined without regard to any restrictions other than a nonlapse
restriction as defined in Treasury Regulations Section 1.83-3(h)) of the Common
Partnership Units with respect to which this election is being made was $· per
Common Partnership Unit [EQUALS VALUE OF CONTRIBUTED JBG UNITS].

 

6.                                      The amount paid by the Taxpayer for the
Common Partnership Units was $· per Common Partnership Unit [EQUALS AMOUNT FROM
5, ABOVE].

 

7.                                      A copy of this statement has been
furnished to the Partnership and JBG SMITH Properties.

 

Dated:

 

 

 

 

Name:

 

Exhibit C-1

--------------------------------------------------------------------------------


 

SCHEDULE TO EXHIBIT C

 

Vesting Provisions of Common Partnership Units

 

The unvested Common Partnership Units are subject to time-based vesting with a
number of Common Partnership Units equal to 1/30 of the total unvested Common
Partnership Units issued vesting on each of         , 20  , and on the 1st day
of each subsequent month until     , 20  , provided that the Taxpayer remains an
employee of JBG SMITH Properties or its affiliates through such dates, subject
to acceleration in the event of certain extraordinary transactions or
termination of the Taxpayer’s service relationship with JBG SMITH Properties (or
its affiliate) under specified circumstances. Unvested Common Partnership Units
are subject to forfeiture in the event of failure to vest based on the passage
of time and continued employment.

 

 

JBG SMITH PROPERTIES, a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

Taxpayer

 

Exhibit C-2

--------------------------------------------------------------------------------